—Order, Supreme Court, Bronx County (George Friedman, J.), entered on or about May 19, 1997, which granted defendants’ motion for summary judgment and dismissed the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
In this action for a declaratory judgment, repayment of a loan, breach of fiduciary duty and fraud, the motion court improperly granted summary judgment. Issues of fact remain precluding summary judgment, including whether the oral agreement between the parties was a preincorporation agreement for a capital contribution or a loan to defendants, and whether defendants fulfilled those obligations. Concur — Lerner, P. J., Nardelli, Wallach, Williams and Saxe, JJ.